Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	Figures 1-9 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

                                                         Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
4.	Claim 16 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5, respectively, of U.S. Patent No. 11,196,493. Although the claims at issue are not identical, they are not patentably distinct from each other because
   Regarding claim 16, see entire claim (see claim 1 of the Patent 11,196,493 at col.31, line 56 to col.32, line 7).
   Regarding claim 23, see entire claim (see claim 5 of the Patent 11,196,493 at col.32, lines 27-45).
Regarding claim 16, this pending claim performs the same method recited by patented claim 1 of the U.S. Patent 11,196,493. More specifically, pending claim 16 recites, “receiving, by the device from the serving cell, configuration information related to measurement report including a threshold for the CLI; [. ..] measuring, by the device, the CLI based on the configuration information by using a signal transmitted from another device; and transmitting, by the device to the serving cell, the measurement report including a measured value of the CLI based on the measured value of the CLI satisfying condition on the threshold.”, wherein depending claim 19 recites, “wherein the signal transmitted from another device is a sounding reference signal (SRS)”, which corresponds to the language recited in Patented claim 1, “measuring, by the device, the CLI based on the configuration information and by measuring a sounding reference signal (SRS) transmitted from a neighboring device”.
Further, the only difference between the pending claim 16 and the patented claim 1 is the recitation of “wherein, the CLI is based on an interference from another device with different link type, wherein the link type is one of uplink and downlink;”.  However, it would have been obvious to one skill in the art to modify the invention of patented claim 1 to have the CLI being based on an interference from another device with different link type, wherein the link type is one of uplink and downlink as expressly suggested by Hwang of the instant application in paragraphs 0032, 0056, 0057 and 0203.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the limitation of the pending claim 16 into the pending claim 19 to arrive at patented claim 1.
Regarding claim 23, please see the rejection of claim 16, as pending claim 26 is combined with pending claim 23 to arrive at patented claim 5.

                                  Allowable subject matter
5.	Claims 16-29 would be allowable if rewritten or amended to overcome the DP rejection(s), set forth in this Office action.

                                 Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kang et al. (US 2011/0329462); Wei et al. (US 2021/0321281); Yang et al. (US 2018/0323916); Aydeskin M (WO 2018/231127); Faxer S (WO 2020/032842) are cited, and considered pertinent to the instant specification.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465